DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for the recitation “one alignment or deployment mechanism.” It
is unclear if said “mechanism” is a physical component (e.g., an article) or rather process step(s) (e.g., technique) for aligning the floor mat components? Therefore, the scope of claim 1 is indefinite. Claims 2-4 are also rejected for their dependency thereupon.
Claim 4 lacks antecedent basis for the recitation “the at least one alignment and deployment mechanism” since parent claim 1 recites “at least one alignment or deployment mechanism.” Hence, claim 4 is rejected as being indefinite.
Claim 4 is indefinite for the recitation “wherein the at least one alignment and deployment mechanism is selected from the group consisting of textile component configurations that reduce surface area, the use of a film material, the use of a sheeting material, 
Claim 4 is also rejected as indefinite for the recitation “textile component configurations that reduce surface area.” First, it is unclear what the textile component is and how it structurally
relates to the other components of the floor covering. Is the textile component part of the floor
mat or a separate component? Second, without a starting point for the surface area, the reduction
of said surface area is relative and unknown. Thus, claim 4 is indefinite. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,361,925 issued to Yamamoto et al. in view of US 6,083,596 issued to Pacione.  

Thus, Yamamoto teaches applicant’s claims 1-4 with the exception of the step of aligning the mat with the base with the use of an alignment or deployment mechanism comprising a film or sheeting material.  However, it is known in the art of flooring comprising hook and loop fastener components to employ a protective covering over a hooked fastener to prevent premature attachment of said hooks onto loops contained on the bottom of a carpet (Pacione, col. 1, lines 22-25).  Pacione teaches a carpet tape comprising adhesive portions and hook portions, wherein a sheet of release paper covers adhesive portion and the hook areas so as to preclude premature attachment thereto by the corresponding loops during installation of a carpet (col. 2, lines 29-38).  “Other suitable web materials can be used in place of paper” (col. 2, lines 32-33). The release paper also includes a visual indicator for aligning the carpet seams (col. 2, lines 38-41).  Thus, it would have been obvious to one of ordinary skill in the art before the effective .
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,361,925 issued to Yamamoto et al. in view of US 2014/0075887 issued to Akpan.
Yamamoto provides a floor mat and base assembly comprising (a) a base 1 of an integrally formed sheet 2 of elastomeric polymer and a peripheral frame 3 surrounding a mat-containing portion of the sheet, (b) a dust-controlling mat 5, and (c) a temporary anchoring mechanism for detachably anchoring the mat in the base at a plurality of points on the periphery of the mat (abstract, col. 1, line 63-col. 2, line 11, col. 2, lines 25-32, col. 3, lines 8-11, and Figure 1).  The anchoring mechanism comprises an anchoring element 11 of hook or mushroom-type engaging pieces 10 implanted on a base fabric 9 fusion-bonded to the base 1 and an anchoring element of fiber loops 12 attached to the back side of the mat 5 (abstract and col. 3, lines 12-36).  The anchoring elements 11 and 12 are placed in discrete locations along the periphery of the mat and the base (Figures 1-3).  The mat 5 comprises a base fabric 6 having pile yarns 7 tufted thereto and a backing layer 8 for securing the pile yarns to the base fabric (col. 2, lines 44-59).  Figure 3 shows the mat 5 being deployed onto the base 1. 
Thus, Yamamoto teaches applicant’s claims 1-4 with the exception of the step of aligning the mat with the base with the use of an alignment or deployment mechanism comprising textile component configurations that reduce surface area.  While Yamamoto fails to explicitly teach 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        September 7, 2021